Order entered March 23, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01309-CR

                   KAYLENE BOWENWRIGHT, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F17-76856-M

                                     ORDER

      Before us is court reporter Belinda Baraka’s March 19, 2020 request for

additional time to file the reporter’s record. We GRANT the request and ORDER

the reporter’s record due on or before April 20, 2020. We caution Ms. Baraka that

further extensions are disfavored.


                                            /s/   CORY L. CARLYLE
                                                  JUSTICE